Case: 1:03-cr-00431-JG Doc #: 530 Filed: 01/22/21 1 of 7. PageID #: 2592



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                        :
 UNITED STATES OF AMERICA,              :        CASE NO. 03-cr-431
                                        :
            Plaintiff,                  :        OPINION & ORDER
                                        :        [Resolving Doc. 515]
 vs.                                    :
                                        :
 STANLEY CORNELL,                       :
                                        :
            Defendant.                  :
                                        :

 JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

        Defendant Stanley Cornell, a USP Victorville inmate serving a mandatory life

 sentence, 1 moves for compassionate release under 18 U.S.C. § 3582(c). 2 Claiming pre-

 existing medical conditions, the dangerous COVID-19 conditions at his prison facility, and

 post-sentencing law changes that would no longer require a mandatory life sentence, Cornell

 asks the Court to reduce his sentence to time served. 3 The Government opposes. 4 Cornell

 replies. 5 For the reasons stated below, the Court DENIES Cornell’s motion.

                                   I.       BACKGROUND

        On May 13, 2004, this Court sentenced Defendant Cornell to life imprisonment for

 his role in a 100-kilogram crack and powder cocaine distribution scheme. 6 Cornell acted as

 a high-ranking member of the scheme who sold multi-kilogram drug amounts to lower-level


        1
           Federal Bureau of Prisons, Find an Inmate,
 https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results (last visited Jan. 21,
 2021).
         2
           Doc. 515; Doc. 524.
        3
            Id.
        4
          Doc. 526.
        5
          Doc. 527.
        6
          PSR 7–9.
Case: 1:03-cr-00431-JG Doc #: 530 Filed: 01/22/21 2 of 7. PageID #: 2593

 Case No. 03-cr-431
 GWIN, J.

 distributors. 7 Cornell robbed a co-conspirator as part of the drug scheme, and during his

 prosecution, Cornell threatened potential government witnesses with violent retaliation for

 testifying against him. 8 Even though a jury convicted him, Cornell continues to deny

 responsibility for his crimes. 9

        The drug conviction resulting in Cornell’s present sentence was not his first. Before

 sentencing, the government introduced a memorandum describing Cornell’s five previous

 felony drug convictions, including federal cocaine distribution and state drug trafficking

 convictions. 10

        Then-applicable federal law required a life sentence for a defendant previously

 convicted of two or more “felony drug offense[s].” 11 This Court accordingly imposed a life

 sentence. 12

        The First Step Act of 2018 changed this mandatory minimum sentence provision. The

 applicable statute now requires a minimum 25-year sentence only if the defendant has two

 or more prior “serious drug felony or serious violent felony” convictions. 13 Arguing that only

 one of his convictions could meet the new “serious drug felony” definition triggering the




        7
            Id.
        8
            Id. at 8–9.
        9
          Doc. 515.
        10
           Doc. 119 at 2.
        11
           21 U.S.C. § 841(b)(1)(A) (amended 2018).
        12
           Doc. 217 at 2.
        13
           21 U.S.C. § 841(b)(1)(A).
                                            -2-
Case: 1:03-cr-00431-JG Doc #: 530 Filed: 01/22/21 3 of 7. PageID #: 2594

 Case No. 03-cr-431
 GWIN, J.

 mandatory sentence, Cornell asks that the Court reduce his sentence in consideration of this

 law change.

        Further, it is undisputed that Cornell, 54, has a serious heart condition recognized as

 a COVID-19 risk factor 14 and that COVID-19 is prevalent at USP Victorville, where Cornell

 is housed. 15

        With these facts in mind, the Court now turns to Cornell’s compassionate release

 motion.

                                   II.    LEGAL STANDARD

        A. Exhaustion
        The Court may modify a defendant’s sentence upon a defendant’s motion filed at least

 30 days after the defendant sent a compassionate release request to their facility’s warden. 16

 On June 10, 2020, Cornell petitioned UPS Victorville’s warden for compassionate release. 17

 On November 2, 2020, well over 30 days after Cornell’s petition, Cornell’s counsel filed a

 supplemental motion for compassionate release in this Court. 18 Accordingly, Cornell has

 met 18 U.S.C. § 3582(c)(1)(A)’s exhaustion requirement.




        14
             Doc. 526 at 8; People with Certain Medical Conditions, CDC (Dec. 29, 2020),
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F20
 19-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html.
          15
             Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/
 (last visited Jan. 21, 2021).
          16
             18 U.S.C. § 3582(c)(1)(A); see also United States v. Alam, 960 F.3d 831, 834–35
 (6th Cir. 2020).
          17
             Doc. 524-1.
          18
             Doc. 524.
                                                -3-
Case: 1:03-cr-00431-JG Doc #: 530 Filed: 01/22/21 4 of 7. PageID #: 2595

 Case No. 03-cr-431
 GWIN, J.

        B. Eligibility
        To grant compassionate release, the Court must: (1) “find that extraordinary and

 compelling reasons warrant [a sentence] reduction,” 19 (2) “ensure that such a reduction is

 consistent with applicable policy statements issued by the Sentencing Commission,” and (3)

 “consider[ ] all relevant sentencing factors listed in 18 U.S.C. § 3553(a).” 20 Presently, there

 are no applicable Sentencing Commission policy statements for inmate-filed compassionate

 release motions. 21

                                       III.    DISCUSSION

        The Court finds that while Cornell’s heart condition and Cornell’s prison facility

 COVID-19 prevalence are compelling, releasing Cornell at this time would conflict with the

 18 U.S.C. § 3553(a) sentencing factors.

        Cornell correctly argues that he likely would not face a mandatory life sentence if

 sentenced today. But his offense Federal Sentencing Guidelines range, even if computed in

 2021, could include a life sentence. The Court earlier found that Cornell’s conspiracy

 involved at least 100 kilograms of powder cocaine and at least two kilograms of crack

 cocaine, 22 resulting in a base offense level of 34. 23 Cornell held a leadership role in the drug


        19
            “[I]n the absence of an applicable policy statement for inmate-filed compassionate-
 release motions, district courts have discretion to define ‘extraordinary and compelling’ on
 their own initiative.” United States v. Elias, – F.3d —, No. 20-3654, 2021 WL 50169, *2 (6th
 Cir. Jan. 6, 2021).
         20
            Id. (citing United States v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020) (citing
 18 U.S.C. § 3582(c)(1)(A))) (internal quotation marks omitted).
         21
            See Elias, 2021 WL 50169 at *2 (“[U.S.S.G.] § 1B1.13 is not an applicable policy
 statement for compassionate-release motions brought directly by inmates, and so district
 courts need not consider it when ruling on those motions.”); Jones, 980 F.3d at 1108 (stating
 that “[t]he Commission’s policy statement on compassionate release resides in
 U.S.S.G. § 1B1.13” but explaining that “§ 1B1.13 does not ‘appl[y]’ to cases where an
 imprisoned person files a motion for compassionate release.”).
         22
            PSR at 8–9.
         23
            U.S.S.G. § 2D1.1(c)(3).
                                                 -4-
Case: 1:03-cr-00431-JG Doc #: 530 Filed: 01/22/21 5 of 7. PageID #: 2596

 Case No. 03-cr-431
 GWIN, J.

 conspiracy involving five or more participants, adding four offense levels. 24          Cornell

 attempted to interfere with his prosecution by threating government witnesses with violence,

 adding two further offense levels. 25 And finally, Cornell did not accept responsibility for his

 actions and maintains his innocence in the face of overwhelming evidence, 26 foreclosing any

 acceptance of responsibility reduction. This Guidelines calculation results in a total offense

 level of 40.

        Add to that Cornell’s extensive criminal record including numerous drug- and non-

 drug-related felony and misdemeanor convictions. According to the Presentence Report,

 Cornell has at least six drug convictions. 27 Cornell has also been convicted of carjacking,

 assault, and repeatedly driving under the influence. 28 Cornell’s extensive criminal history

 places him in the maximum criminal history category of VI. 29

        A 40 offense level and a VI criminal history category produce a 360 months to life

 Federal Sentencing Guidelines range. 30 And while this Court may vary downward from that

 range, 31 there are several reasons why the Court declines to vary downward.

        Cornell’s criminal history, as previously mentioned, is significant, including violent

 offenses. And even Cornell’s characterization of himself as a “non-violent drug offender” 32




        24
           U.S.S.G. § 3B1.1(a).
        25
           U.S.S.G. § 3C1.1.
        26
           Doc. 515.
        27
           PSR 11–19.
        28
             Id.
        29
             Id. at 17; U.S.S.G. § 5A.
        30
             U.S.S.G. § 5A.
        31
             United States v. Booker, 543 U.S. 220 (2005).
        32
             Doc. 515.
                                              -5-
Case: 1:03-cr-00431-JG Doc #: 530 Filed: 01/22/21 6 of 7. PageID #: 2597

 Case No. 03-cr-431
 GWIN, J.

 in the present offense is misleading. Cornell robbed a co-conspirator during the drug

 scheme, and threatened government witnesses. 33

        Further, the Court does not believe that supervised release would adequately protect

 the public from Cornell’s conduct.          In past supervised releases, Cornell has violated

 supervision terms. Several times Cornell was either sanctioned or reincarcerated for

 violating his release terms, either by failing drug tests, failing to report to his probation officer,

 or committing new crimes. 34 He also has a history of committing additional crimes while

 other criminal charges are already pending against him. 35 Cornell thus poses considerable

 recidivism risk.

        Nor can Cornell’s criminal behavior be explained by economic hardship. Cornell had

 a somewhat privileged upbringing, as his father was a successful Cleveland entrepreneur

 who gave Cornell various employment opportunities throughout his life. 36 At the time of his

 conviction, Cornell had amassed some wealth, including business real estate valued at

 $220,000. 37

        For these reasons, the 18 U.S.C. § 3553(a) sentencing factors weigh against releasing

 Cornell now.

        While the Court sympathizes with Cornell’s serious health ailments and recognizes

 Cornell’s COVID-19 exposure risk, there is reason for optimism. The Bureau of Prisons has




        33
             PSR at 7–9.
        34
             PSR at 11–19.
        35
             Id.
        36
             PSR at 22.
        37
             Id.
                                                 -6-
Case: 1:03-cr-00431-JG Doc #: 530 Filed: 01/22/21 7 of 7. PageID #: 2598

 Case No. 03-cr-431
 GWIN, J.

 begun administering vaccines to its inmates under Centers for Disease Control guidance. 38

 As of January 15, 2021, more than 17,000 vaccine doses have been administered to federal

 staff and inmates. 39 As vaccine distribution increases over time, Cornell should be able to

 able to request the vaccine, given his special need for it. 40

                                      IV.     CONCLUSION

        For these reasons stated below, the Court DENIES Cornell’s compassionate release

 motion.

 IT IS SO ORDERED.

  Dated: January 22, 2021                          s/     James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




        38
            Federal Bureau of Prisons, COVID-19 Vaccination Efforts Commended,
 https://www.bop.gov/resources/news/20210116_covid_vaccine_efforts_commended.jsp
 (Jan. 16, 2021).
        39
             Id.
        40
             Id.
                                               -7-
